Citation Nr: 0533711	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of antrectomy and vagotomy for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to May 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Waco RO that denied a rating in excess 
of 20 percent for the veteran's duodenal ulcer disease.  A 
December 2003 rating decision increased the rating to 30 
percent.  The matter remains in controversy as less than the 
maximum available benefit was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In October 2005, a videoconference 
hearing was held before the undersigned; a copy transcript of 
the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In his testimony in October 2005, the veteran stated that his 
most recent treatment for his duodenal ulcer was in February 
2005, and that he had another appointment scheduled later in 
October 2005.  Currently, there are no records of VA 
treatment since May 2003.  Medical records maintained by VA 
are constructively of record, and since they may contain 
information pertinent to the matter at hand, must be secured.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, 
on January 2005 VA examination, it was suggested that 
symptoms the veteran reports (e.g., diarrhea) are 
attributable to co-existing (and non-service connected) 
disability.  The veteran alleges increased disability due to 
the postoperative duodenal ulcer disease since the January 
2005 VA examination.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain from the El Paso 
VA Medical Center (VAMC) complete copies 
of records of all treatment the veteran 
received there for his postoperative 
duodenal ulcer disease since May 2003.
2.  The RO should then arrange for the 
veteran to be afforded a gastrointestinal 
disabilities examination to determine the 
current severity of his duodenal ulcer 
disease.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  If any 
tests or studies are deemed necessary for 
an accurate assessment of the disability, 
they should be completed.  The examining 
physician should note all of the 
veteran's complaints and symptoms, 
specifically indicating whether there are 
postoperative complications of stricture 
or continuing gastric retention or 
characteristic mild circulatory symptoms 
after meals with diarrhea and weight loss 
or anemia.  The examiner should also 
opine whether any gastrointestinal 
symptoms or complaints noted (diarrhea, 
e.g.) may be totally disassociated from 
the service connected postoperative 
duodenal ulcer disease, and attributed 
entirely to a co-existing (and non-
service connected) disability.  The 
examiner must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
be returned to the Board, if in order, 
for further appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


